DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 12-29 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 12-29 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“An installation for filling a tank or tanks with pressurized hydrogen, comprising: a liquefied fluid store … a filling line … and a cooling circuit, wherein: the filling line comprises, arranged in series, a vaporizer, a main compressor and a heat exchanger for cooling the compressed fluid downstream of the main compressor … the cooling circuit comprises a transfer line and a recovery line; the transfer line has an upstream end connected to the outlet of the vaporizer and a downstream end connected to the heat exchanger; … the recovery line comprises an upstream end connected to the heat exchanger and a downstream end connected to the filling line for reinjecting, into the filling line, the fluid that has exchanged thermally with the compressed gas.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 12.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 5,107,906 (Swenson et al.), which discloses a filling system.  
2.) U.S. Patent No. 5,479,966 (Tison et al.), which discloses a filling apparatus. 
3.) U.S. Patent No. 8,757,223 (Uemura), which discloses a filling apparatus. 
4.) U.S. Patent No. 9,261,295 (Schmidt et al.), which discloses a cryocooler system. 
5.) U.S. Patent Application Publication No. 2013/0228151 (Dunn et al.), which discloses a gaseous fuel system. 
6.) U.S. Patent Application Publication No. 2015/0330571 (Beuneken et al.), which discloses a device for filling a tank. 
7.) U.S. Patent Application Publication No. 2016/0146400 (Allidieres), which discloses a station for filling gas tanks. 
8.) U.S. Patent Application Publication No. 2016/0153615 (Allidieres), which discloses a station for filling gas tanks. 
9.) U.S. Patent Application Publication No. 2016/0348840 (Nagura et al.), which discloses a gas supply system and station. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753